Citation Nr: 0502468	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  00-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal. In September 2001, this file was transferred to the 
RO in Honolulu, Hawaii, which retained jurisdiction over the 
file.

In December 2002, the veteran appeared at a hearing before 
the undersigned, held at the Honolulu RO. A copy of the 
hearing transcript is in the claims file.

This case was previously before the Board in June 2003, at 
which time the case was remanded to the RO for additional 
development.  The matter is again before the Board for 
appellate review.


FINDING OF FACT

The veteran is not shown to suffer from PTSD as a result of a 
verified in-service stressor.


CONCLUSION OF LAW

Service connection for a PTSD is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently suffers from PTSD as a 
result of his service in Vietnam due to stressful combat 
events.  Specifically, the veteran claims to have served on 
the U.S.S. Rupertus from 1965 through 1967 when it was 
operating in the territorial waters of Vietnam under general 
quarters for the purpose of providing combat support.  During 
that time, the veteran claims, among other things, that:  his 
vessel provided fire support and was fired upon; he shot 
bodies in the water; he participated in rescue operations of 
another U.S. warship on fire, including the retrieval of burn 
victims; he served on swift boats on combat patrols along the 
coast and up rivers, including a time when he was the lone 
survivor of an attack that destroyed the swift boat he served 
on; and that he participated in a combat operation "Double 
Eagle" and the naval interdiction operation "Market Time" 
while he was assigned to the U.S.S. Rupertus.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury was incurred in service is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after military 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In particular regard to the issue on appeal, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  See 38 C.F.R. § 
3.304(f) (2004).  

Turning to the evidence of record, the veteran's service 
personnel records show that he was assigned to the U.S.S. 
Rupertus from September 1, 1965, until November 6, 1966; 
however, he was found to be on unauthorized absence on 
September 3, 1966, and was apparently held in custody off of 
the U.S.S. Rupertus, received a summary Court-Martial, and 
was then reassigned.  While he remained in the Navy on active 
duty service until April 1968, he never served aboard the 
U.S.S. Rupertus after September 1966.  The veteran's DD 214 
shows that he was awarded the Vietnam Service Medal and 
Vietnam Commendation Medal, both of which are non-combat 
citations. 

In response to stressor statements provided by the veteran, 
VA obtained historical records of the U.S.S. Rupertus's 
operations from 1965 through 1967.  These records show that 
the U.S.S. Rupertus engaged in naval gunfire support in 
November 1965 to support the amphibious operation "Blue 
Marlin" in South Vietnam; in late January 1966 to early 
February 1966, the U.S.S. Rupertus engaged in special 
operations and Naval Gunfire Support in the South China Sea 
and in the vicinity of Vietnam; the U.S.S. Rupertus returned 
to patrol Vietnam and the South China Sea in March and April 
of 1966; and then returned again for patrol in the South 
China Sea from Mid-June to early July 1966, at which time it 
went back to Japan, and then to California for the rest of 
the year.  Other historical records submitted by the veteran 
indicate that at the time when he was assigned to the U.S.S. 
Rupertus, it may have participated for a short time in 
operation "Market Time," in which U.S. naval vessels were 
involved in searching Vietnamese junks.  The U.S.S. Rupertus 
did not return to operations off the coast of Vietnam until 
1967.

Although it appears that the U.S.S. Rupertus did engage in 
limited combat operations by providing naval fire support 
from time to time while serving in the costal waters of 
Vietnam, there is no evidence that the specific stressors the 
veteran alleges actually occurred during the time-frame that 
he was aboard her, or that he otherwise experienced stressors 
of that nature.  Specifically, there is no evidence showing 
that at the time the veteran was assigned to the U.S.S. 
Rupertus, that:  his vessel was fired upon or otherwise 
attacked by the enemy; he or his vessel had to fire at enemy 
vessels in the water or otherwise participated in operation 
"Double Eagle;" an ammunition or gun compartment he was 
serving in became too hot; or his vessel assisted in the 
rescue of a fire aboard another ship.  Moreover, there is no 
evidence to support that he was assigned to swift boat 
patrols, or that bodies were shot in the water by any 
personnel aboard his ship at the time he was assigned to the 
U.S.S. Rupertus.

While U.S. Naval historical records show that in 1967 the 
U.S.S. Rupertus was involved in fire-fighting and rescue for 
a fire aboard the U.S.S Forrestal, and received heavy fire 
from enemy shore batteries, such events occurred only after 
the veteran was no longer assigned to the U.S.S. Rupertus. 

The relevant medical evidence includes the veteran's service 
medical records (SMRs), which show that in January 1968 the 
veteran received a psychiatric evaluation for "help [with] 
chronic maladjustment to service."  The examiner noted that 
over the prior two years the veteran had one court-martial 
and four "captain's masts," identified in the service 
personnel records as "CO's non-judicial punishment."  The 
examiner observed that the veteran did not appear to exhibit 
neurosis or depression, but he did seem to have an 
emotionally unstable personality with passive-aggressive 
features.  The examiner also expressed concern about the 
extent of the veteran's alcohol use.  The diagnosis was 
emotionally unstable personality, passive-aggressive type.  
The examiner's recommendation was for administrative 
separation for reasons of unsuitability.  The SMRs are 
otherwise devoid of any record that the veteran incurred 
injury during combat, or suffered any psychiatric debilities 
due to a combat related stressor. 

The post-service medical records show that the veteran was 
first diagnosed and treated for PTSD in 1998, and was indeed 
hospitalized at a VA facility for several days in October 
1998 for PTSD and a major depressive episode.  The diagnosis 
of PTSD had been maintained for many years, apparently in 
accordance with DSM-IV and 38 C.F.R. § 4.125(a), based on 
"vivid details" provided by the veteran concerning his 
claimed combat experiences during the Vietnam War.  The 
veteran has made regular visits to VA mental health clinics 
since 1998, and participated in group therapy for PTSD at the 
VA's "Vet Center."  

The claims file also contains a letter from a private 
clinical psychologist, D.R.L., Ph.D., who had been seeing the 
veteran since June 1997.  D.R.L. opined that the veteran was 
suffering from PTSD.

Additionally, the claims file contains information from the 
Social Security Administration that the veteran had been 
awarded disability for "anxiety related disorders."

Prior to the most recent VA examination, dated in September 
2003, there is no indication that any medical professional 
who diagnosed the veteran with PTSD attempted to verify the 
veteran's claimed in-service combat stressors.

A September 2003 VA report of PTSD examination extensively 
reviewed and recited the veteran's military and medical 
history in conjunction with a thorough psychiatric 
examination.  The examiner observed that the veteran came to 
the examination very-well prepared and displayed forced 
emotion throughout most of the interview, but his 
presentation during the interview was atypical of similar 
veterans with combat-related PTSD because some typical 
avoidance behaviors were absent and he was very eager to 
described in dramatic fashion some traumatic experiences.  
The examiner recited the traumatic events reported by the 
veteran while he served on the U.S.S. Rupertus, and then 
compared these events to the actual history of the U.S.S. 
Rupertus, "in order to determine the reliability and 
validity of his self report."  The examiner notes that from 
November 1965 to July 1966, when the veteran was assigned to 
the U.S.S. Rupertus, his vessel was involved in combat 
operations in the vicinity of Vietnam for only about three 
months, which the examiner concedes verifies that the veteran 
had some combat exposure.  However, the examiner observes 
that 

[s]ince most of the traumatic incidents reported by 
[the veteran] are neither documented in military 
records during his assignment to the Rupertus or 
occurred after [he] was no longer stationed on the 
Rupertus, this renders all of his reported 
traumatic experience and subsequent [PTSD] symptoms 
as highly unreliable and suspect.  Rather, there is 
well-documented history of antisocial behaviors 
beginning in July 1966 continuing till [sic] 
January 1968 . . . .

The veteran also reported chronic cannabis use and a recent 
return to alcohol after a significant period of abstinence.  
The examiner commented that the veteran could not be given a 
diagnosis of PTSD because many of the stressors he reported 
occurred when he was no longer assigned to the U.S.S. 
Rupertus and there is no clear documentation supporting most 
of his claimed traumatic experiences.  The examiner further 
explains that "[b]ecause [the veteran's] self report 
includes so many inaccuracies and apparent exaggerations, his 
entire self reported [PTSD] cannot be considered reliable and 
are highly suspect."  The DSM-IV diagnosis included cannabis 
dependence, alcohol dependence, depression NOS secondary to 
substance abuse, nicotine dependence, and antisocial 
personality traits or disorder.  In summary, the examiner 
found that although the veteran served in a combat zone, 
there is very little hard evidence to support that he 
experienced traumatic incidents sufficient to cause PTSD 
during military service.  Indeed, the examiner observed that 
there is substantial evidence that several of the of the most 
traumatic events specifically described by the veteran 
occurred to those aboard the U.S.S. Rupertus only after he 
was no longer assigned to that vessel.  The examiner also 
notes that the veteran had significant adjustment 
difficulties prior to entering military service, that he 
joined the Navy at age 17 because of these adjustment 
problems, and that he has a continuing history of substance 
abuse.  The examiner opined that many of the veteran's 
symptoms might be attributed to substance abuse and long-
standing personality problems rather than combat PTSD. 

Upon review of the evidence of record in conjunction with the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD, for the 
reasons set forth below.  

While the veteran was first diagnosed with PTSD in 1998, and 
he received treatment and evaluation therefor for several 
years thereafter at VA and private facilities, such 
diagnoses, evaluation, and treatment were based on the 
veteran's self-reported symptoms and stressors.  Prior to the 
September 2003 VA examination, none of the medical 
professionals who diagnosed and treated the veteran attempted 
to verify the veracity of the veteran's claimed stressors.  
However, with the benefit of a fully researched development 
of the veteran's claimed stressors, the September 2003 VA 
examination report, which comprehensively examined the 
veteran and attempted to corroborate the claimed stressors, 
found that the veteran did not suffer from PTSD.  As such, 
the Board finds that this later evidence to be far more 
probative than earlier evidence, which diagnosed the veteran 
with PTSD based on unverified stressors. 

Indeed, the VA examiner in September 2003 casts doubt on the 
validity of earlier PTSD diagnoses, as he could not verify 
the veteran's claimed in-service stressors.  The examiner 
stated that as the "traumatic incidents reported by [the 
veteran] are neither documented in military records during 
his assignment to the Rupertus or occurred after [he] was no 
longer stationed on the Rupertus, this renders all of his 
reported traumatic experience and subsequent [PTSD] symptoms 
as highly unreliable and suspect."  

While the Board acknowledges that the U.S.S. Rupertus served 
off the coast of Vietnam from time to time providing fire-
support to targets during the period that the veteran was 
aboard her, there is no credible supporting evidence that the 
claimed in-service stressors were actually experienced by the 
veteran.  And the examiner who prepared the September 2003 
report stated that although the veteran served in a combat 
zone, there was very no credible evidence that the veteran 
experienced traumatic incidents sufficient to cause PTSD 
during military service.  Indeed, serving in a combat zone is 
not the same as engaging in combat with the enemy.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  It appears from 
the totality of the evidence that the U.S.S. Rupertus played 
a supporting role by providing offshore fire support.  There 
is no evidence that the U.S.S. Rupertus was fired upon or 
otherwise attacked by torpedo boats when the veteran was 
aboard her, nor is there any evidence showing that the 
veteran was ever detached from the Rupertus for assignment on 
a swift boat or other mission while in the vicinity of 
Vietnam.  The Board also notes that the veteran was not 
awarded the Purple Heart or other combat citation.  

In summary, based on the record and applicable law, the Board 
must conclude that the veteran does not suffer from PTSD as a 
result of verifiable combat stressors sustained in service, 
as is required by 38 C.F.R. § 3.304(f).  Therefore, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.

In regard to the requirements of VCAA notice, the Board notes 
that the VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 2670-71 
(2003) (to be codified at 38 U.S.C. § 5103(b)).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  Under 38 U.S.C.A. § 5103A, the VCAA codified VA's 
duty to assist, and provides that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  Implementing regulations for the 
VCAA are found in 38 C.F.R. § 3.159.  

In Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
case was subsequently withdrawn in Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004), and a new opinion 
issued in its stead, which clarified the holding in Pelegrini 
I.  Pelegrini II, held that (1) the VCAA applies to cases 
pending before VA on November 9, 2000, the date of VCAA's 
enactment, even if the initial AOJ decision was issued prior 
to that date, and (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice, and proper subsequent 
VA process.  Id. at 120.  

In this case, the AOJ's initial unfavorable decision was 
issued before the VCAA was enacted.  However, in compliance 
with the Board's June 2003 Remand, a VCAA notice letter was 
sent to the veteran in June 2003.  An additional VCAA notice 
letter was sent to the veteran in March 2004.  The veteran 
was also provided with the relevant laws and regulations 
governing his claim for entitlement to service connection for 
PTSD by a May 2000 Statement of the Case (SOC) and January 
2004 Supplemental Statement of the Case (SSOC).  As such, the 
Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, it is not 
prejudicial to proceed with adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is not prejudice to the appellant).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
In response to specific information provided by the veteran 
as elicited by VA for the purpose of developing his claim, VA 
has comprehensively developed the veteran's claim.  
Throughout this appeal, VA has assisted the veteran in 
obtaining relevant evidence.  The record contains the 
veteran's service medical record, service personnel records, 
private medical records, VA medical records, military records 
to investigate and research claimed in-service stressors, and 
Social Security Administration records.  The veteran also 
testified at a hearing before the undersigned Veterans Law 
Judge.  As is clearly documented in the record, attempts have 
been made to secure all relevant records identified by the 
veteran, and the Board is unaware of any additional evidence 
that should be obtained prior to proceeding with this appeal.  
While a February 2004 letter from the U.S. Naval Historical 
Society indicated that the National Archives could not obtain 
the correct deck logs, an August 2003 letter from the 
National Archives confirms that the deck logs of the U.S.S. 
Rupertus were found, and that VA was provided with a summary 
of activities from those deck logs for 1965-1966.  In short, 
the Board finds that the duty to assist the veteran has been 
satisfied in this case. As such, the Board finds that VA 
fully complied with the duty to assist the veteran obtain 
evidence to substantiate his claim.  

Therefore, the Board finds that the evidence of record 
contains the findings necessary to apply the pertinent law, 
that the record as it stands is adequate to allow for review 
of the claim on appeal, and that no further action is 
necessary to meet the requirements of the VCAA.  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  It may therefore 
be said that, under the circumstances of this case, further 
action to address the VCAA would serve no useful purpose.  
See Saying v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis, 6 Vet. App. 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran are to be avoided).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


